Citation Nr: 1021669	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-38 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from September 1951 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 RO rating decision that, 
in pertinent part, determined that new and material evidence 
had not been submitted to reopen a claim for entitlement to 
service connection for a right knee disability.  

In a November 2009 decision, the Board, in pertinent part, 
reopened the Veteran's claim for entitlement to service 
connection for a right knee disability, and remanded the 
merits of the claim for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current right knee disability began many years 
after service, was not caused by any incident of service, and 
was not caused by or permanently worsened by his service-
connected left knee disability.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, and is not 
proximately due to or the result of a service-connected left 
knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in April 2008, a rating 
decision in June 2008, and a statement of the case in July 
2009.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice 
to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a March 2010 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim and the examiner had available for review all 
records pertinent to this claim.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," such as arthritis, may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is service-connected for instability of the left 
knee; limitation of flexion of the left knee; and for 
limitation of extension of the left knee.  He contends that 
he has a right knee disability that is related to service, 
or, more specifically, that is related to his service-
connected left knee disability.  

The Veteran's service treatment records do not show 
complaints, findings, or diagnoses of a right knee 
disability.  The service treatment records do show treatment 
for a left knee disability.  A November 1951 treatment entry 
noted that the Veteran was seen with a history of a football 
injury to his left knee three weeks earlier with resultant 
effusion.  It was noted that the Veteran had moderate 
effusion of the left knee joint, with normal range of motion.  
The examiner reported that the Veteran's strength was good 
and that there was no tenderness or instability.  A diagnosis 
was not provided at that time.  The September 1953 objective 
separation examination report indicated that the Veteran had 
a "trick knee" that existed prior to enlistment.  

The first post-service evidence of record of any possible 
right knee disability is in July 2007 with the first post-
service evidence of an actually diagnosed right knee 
disability in November 2008, both decades after the Veteran's 
period of service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

A July 2007 VA orthopedic examination report noted that the 
Veteran reported that his left knee was weak and stiff and 
that it was presently affecting his right knee.  The 
diagnoses included severe degenerative joint disease of the 
left knee.  A right knee disability was not diagnosed at that 
time.  

A July 2007 VA aid and attendance or housebound examination 
report noted that the Veteran's knees were swollen and in 
severe pain.  The diagnoses included severe degenerative 
joint arthritis of the left knee.  The diagnoses did not 
refer to a right knee disability.  

A November 2005 VA treatment entry indicated that the 
Veteran's main concern was right knee pain.  The Veteran 
reported that his pain was a seven out of ten and that the 
duration of the pain had been for years.  The assessment was 
severe degenerative joint disease of the right knee.  It was 
noted that the Veteran refused a surgical referral.  

An August 2009 VA nutrition note indicated that the Veteran 
reported that he had pain in his right knee and that it was 
arthritic from a past football injury.  He stated that his 
right knee limited his activity.  The diagnoses did not refer 
to a right knee disability.  A December 2009 VA treatment 
entry noted that the Veteran wanted an opinion regarding 
right knee surgery.  It was incorrectly reported that the 
Veteran was service-connected for a "r" (right) knee 
injury, severe degenerative joint disease, and that he was 
seen in orthopedics in 2005 and was not considered a good 
candidate for surgery.  The Veteran stated that his pain was 
an eight out of ten and that the duration of the pain had 
been for forty years.  As to an assessment, the examiner 
indicated that he explained to the Veteran that he was of 
high risk for knee surgery due to morbid obesity.  

A March 2010 VA orthopedic examination report noted that the 
Veteran's claims file had been reviewed.  The Veteran 
reported that he played football while he was in the service.  
He stated that he did not remember the date, but that he 
recalled an incident where his left knee was hit with the 
impact of a helmet.  The Veteran indicated that, at that 
time, his right knee sustained an impact as well.  It was 
noted that the Veteran was asked whether he had pain in the 
right at that time, and that he reported that he did, but 
that apparently the emphasis was on treating his left knee.  
The Veteran reported that the football team during service 
had its own medical unit which took care of his injury.  He 
stated that since that time, he had a long history of chronic 
pain in both knees.  He remarked that he had not had any 
recent physical therapy, but that physical therapy in the 
past did not help him.  The Veteran stated that his right 
knee had been worsening over the past one to one and a half 
years.  He indicated that his pain in the right knee was a 
seven to nine out of ten, and that the pain was present daily 
and was associated with clicking, stiffness, weakness 
(especially when getting up from a chair), swelling, and 
buckling.  The examiner discussed the Veteran's medical 
history, to include his service treatment records, in some 
detail.  The examiner specifically referred to the Veteran's 
left knee injury during service and stated that he did not 
find any notes mentioning an injury to the Veteran's right 
knee.  

The diagnoses were right knee severe osteoarthritis and left 
knee severe osteoarthritis.  The examiner stated that he had 
reviewed the Veteran's claims file and that he took a history 
from the Veteran as well as from his nephew.  The examiner 
indicated that he performed a physical examination which was 
limited due to the Veteran's guarding and his limited ability 
to cooperate with the physical examination.  The examiner 
essentially indicated that based on all the evidence above, 
he could not find the right knee was related to service 
without resorting to mere speculation.  Pertinent comments 
from the examiner are quoted below.

Based on all of the above, I cannot 
determine a service connection of the 
right knee without resort to mere 
speculation.  I say this because there is 
no evidence in the C-File that the right 
knee had sustained an injury at the time 
that the left knee was injured playing 
football.  There is also an additional 
question as to whether the right knee 
condition could be secondary to the left 
knee.  The right knee does have severe 
osteoarthritis.   Again I cannot 
determine this [secondary service 
connection] without resort to mere 
speculation.   Since I was unable to 
determine from my history and physical 
examination as to whether or not the 
service connected left knee caused a 
sufficient alteration in gait, to affect 
the right knee.  This patient is very 
limited household ambulatory.  Apparently 
he has been that way now for many years.  
He also has a long history of morbid 
obesity and has been using a cane also 
for many years.  Certainly it is likely 
that the veteran's morbid obesity is a 
contributing factor to the osteoarthritis 
in the right knee.  As stated, I am 
unable to determine how much of a factor 
the service connected left knee condition 
is for this particular veteran.  For all 
these reasons I cannot determine any 
service connection, either direct or 
secondary to the left knee without resort 
to 9mere (sic) speculation for the 
veteran's right knee condition.  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that a July 2007 VA orthopedic examination 
report noted that the Veteran reported that his left knee was 
weak and stiff and that it was presently affecting his right 
knee.  The diagnoses included severe degenerative joint 
disease of the left knee and did not refer to a right knee 
disability.  Additionally, an August 2009 VA nutrition noted 
indicated that Veteran reported that he had pain in his right 
knee and that it was arthritic from a past football injury.  
The diagnoses, at that time, did not refer to a right knee 
injury.  Further, the Board notes that a December 2009 VA 
treatment entry reported that the Veteran requested an 
opinion regarding right knee surgery.  The Veteran stated 
that his right knee pain was an eight out of ten and that the 
duration of the pain had been for forty years.  As to an 
assessment, the examiner indicated that he explained to the 
Veteran that he was of high risk for knee surgery due to 
morbid obesity.  The Board observes that the Veteran's 
statements above relating his right knee disability to his 
service-connected left knee disability, or to his period of 
service, were nothing more than a recitation of his belief.  
As such, any repetitions of these statements by doctors 
reciting a reported medical history, are not probative in 
linking any present right knee disability with the Veteran's 
period of service or with his service-connected left knee 
disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  

Conversely, the Board observes that the March 2010 VA 
orthopedic examination report noted that the Veteran's claims 
file had been reviewed.  The examiner actually discussed the 
Veteran's medical history, to include his service treatment 
records, in some detail.  The diagnoses were right knee 
severe osteoarthritis and left knee severe osteoarthritis.  
The examiner specifically stated that he had reviewed the 
Veteran's claims file, that he took a history from the 
Veteran as well as from his nephew, and that he performed a 
physical examination which was limited due to the Veteran's 
guarding and his limited ability to cooperate with the 
physical examination.  The examiner indicated that based on 
all the evidence above, he "[could not] determine a service 
connection of the right knee without resort to mere 
speculation."  The examiner remarked that there was no 
evidence in the claims file that the Veteran's right knee 
sustained an injury at the time that he injured his left knee 
playing football.  The examiner noted that the Veteran's 
right knee did have severe osteoarthritis and that there was 
a question whether the right knee condition could be 
secondary to the left knee.  The examiner stated that, again, 
he "could not determine [that] without resort to mere 
speculation".  The examiner indicated that he was unable to 
determine from the history and physical examination as to 
whether or not the service-connected left knee disability 
caused a sufficient alteration in gait to affect the right 
knee.  

Additionally, the examiner stated that "certainly it [was] 
likely that the Veteran's morbid obesity [was] a contributing 
factor to the osteoarthritis in the right knee."  The 
examiner remarked that he was "unable to determine how much 
of a factor the service-connected left knee condition [was] 
for [that] particular Veteran."  The examiner commented that 
for all those reasons, he "[could not] determine any service 
connection, either direct, or secondary to the left knee, 
without resort to mere speculation for the Veteran's right 
knee condition."  The Board observes that the VA examiner 
reviewed the Veteran's entire claims file and discussed his 
medical history in detail.  Therefore, the Board finds that 
the VA examiner's opinions are the most probative in this 
matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that the probative medical evidence does 
not suggest that the Veteran's current right knee disability 
is related to his period of service.  In fact, the probative 
medical evidence (including the lack of any diagnosis 
involving the right knee until many years after service) 
provides negative evidence against this finding. The weight 
of the medical evidence supports a finding that the Veteran's 
current right knee disability began many years after his 
period of service, without any relationship to any incident 
of service.  Additionally, the probative medical evidence 
fails to indicate that the Veteran's current right knee 
disability was caused or worsened by his service-connected 
left knee disability.  There is no probative medical opinion 
of record relating the Veteran's current right knee 
disability to his period of service or to his service-
connected left knee disability.  The Board notes that the 
only probative opinion of record is from the examiner 
pursuant to the March 2010 VA orthopedic examination report 
who found that service connection for a right knee 
disability, either directly due to service, or as secondary 
to a service-connected left knee disability, could not be 
determined without resort to mere speculation.  

The Veteran has specifically alleged that his current right 
knee disability occurred as a result of his period of service 
or, more specifically, that it is related to his service-
connected left knee disability.  As a layperson, however, the 
Veteran is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the Veteran's right knee disability began many years 
after his period of service, was not caused by any incident 
of service, and is not proximately due to or the result of 
his service-connected left knee disability.  The Board 
concludes that neither direct nor secondary service 
connection for a right knee disability is warranted.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee disability, to include as 
secondary to a service-connected left knee disability, is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


